OFFICE   OF THE   ATTORNEY      GENERAL   OF TEXAS   /’
                            AUSTIN




ur. L Il. rwu.ff,   .ir.
cofnlty A~torncy
Dickens County
spur, Tesfs

Dear Sir,




                                               ea OiTil etatn-
                                               s,%w&
                                          of pear letter of
                                           18 $ttot% as iollOlrs~




                                          I hara beeu
                             t to you the folIoping




              *ithat is    the
                            rsaaning of the temne *act-
        ual valne* iutcl*nctual cash vsXue* as used fa
        the abo7e stat.nteT

              lfiw do you arrive nt the aaotual rsl~e*
        or *aotual oat& value* of a share mmtionad
        221 saidarticI.et
nr.   L. 1). Ratliff, Jr., June 13, 1939, Page 2




                *I)0 the teius 'actual value and *actual
           cash value* as used in the above  statute  have
           reference to the mount   which a share would
           bring en the open market or does such statute
           ana the terms therein uacd have reference to
           what is termed the 'book value', arrived at
           by the nethod set out In 6 Texss Jurlsprudeoce,
           pages 347 and 343, paragraph 266~~

         The 6bji?Ct of Article 7165 of the Revised Civil
Stotutes of Texas of W25 is to furnish the data by which
to w-rive at the proper valuation of shares of stock. 6
tex. Jur. 348.

         ArtlcleT16&&    C= 6. OS Ter*8, prorides*r   t&e
ienaering OS real estate heldby the bauk, and~tb%n~pr%ridec Far
theretditlonof~ttharesof    at0aP by the*mhWl&~,          8Mt.be
same shall be rend@red at afhelr aatttal ralae*.

         We believ% that when the oorreot a-mater has been made
to the following proposition, the whole of the repmtaule     by
you will be auswre&              Th% question being*
                -Do the tenas'aotm~I value'aud     ?aotual
                value* as used ltt the above statute ham9
           tnwzit
           reference to thtanount~hleha            slifbre.wiild
           brIngon        t&eopemumrket?"

         TJxb queatiott ha81 beem d5reotly at&red          by the 3upretae~
Court of the United 6tates. whereluthec%urtmald~

                *The phrases tsal8ble valmP,    Qtotual
           value*, *cash value*, tutd others tteed ip
           the directlone to assesdng   Wfiaers,   all
           mean the same thing, andare deeigaed to
           %fTeot the same purpos%.*

           Cammia@        v. Ycrohants Nat91 Bank of Toledo, ml    U.S.p.


         The Saprem% Court of Alabama in the ease of State v.
Foodward, founcl in 93 SO- p. 826, mak%% the fOllOlrin& Statemntt

                *Cash ralae, that 1% whut the property
           would Sell for (for) cash by a vendor; why
           wanted t.ae%ll, purchased by the purobaser
           who wata2d to purchase the property for a
           c a sh   o o nsid%r a tio n.   l
I

    Mr. L. 1). RatlilY, Jr., June 13, 1sms   Page 3




             This court further states: *Tbc actual cash value,
    then, Is the fair or reasonable cash price for which the pro-
    perty czn Ix? sold in the narket.. 1 Words and Phrases p.152,
    citing nw:emus cases, among thezr,Binninghaz FWc Ins. Co.
    y. Tol.livt?r,18 pi. E. 304.

                  lTbc expression tactual value*,     *market
             value* and *market price* when applied to any
             article noans the sum thing. They mean the
             price or value of the artfcle cstabllshccl or
             shown by sale, public ur private, In the way
             of orainq   baainesa a
             Sacmnento Soathetn Xy. T. Xcilbtwn, 104 Pac,819.

                  vite best test .oi acsual value is a ttale
             on the market under o%raaamtameee calailatdl
             to eudt   ml   curdfree biddinl:73y lntersrited
             ptIrehasenr*
             Francis T. NIllion, 80 6-U. 486, by the Suprem
    court of Kentacky*